DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed August 16, 2021, with respect to claim objections and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim objections and claim rejections under §112 have been withdrawn. 
Applicant’s arguments, see remarks, filed August 16, 2021, with respect to the rejection(s) of claims 1 and 24 under §103 have been fully considered and are persuasive.  Particularly, La Russa teaches a curved display screen.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yamanaka, of record.  Yamanaka teaches a similar display device with a folded axis and further teaches a display with a planar surface, as set forth below, and all of the elements bonded together.  Particularly, Yamanaka teaches bonding any two consecutive elements (see column 8 lines “any pair of the optical components is bonded to each other with adhesive for optics.”)  Yamanaka further provides a motivation to bond any two consecutive elements together to reduce noise resulting from unwanted reflection, as set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-4, 16, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of Yamanaka US Patent 5,966,242, of record.
Regarding claim 1 Yun discloses a device (e.g. figures 14A-B) comprising:  an optical arrangement including a concave first beam splitter mirror (e.g. second polarizer 7500) configured to receive non-polarized light (e.g. unpolarized light ray 702), the first beam splitter mirror being linearly polarization-selective and configured to transmit a portion of the emitted light (e.g. polarized light 704) as a first linearly polarized light (inter alia paragraph [0043] “second polarizer 7500 substantially transmits light having a third polarization state 7510 and substantially reflects light having an orthogonal fourth polarization state 7520”), wherein there is no polarizing element before the first beam splitter mirror (implicit given the incident unpolarized light ray 702), a quarter-wave plate element (e.g. second phase retarder 7600) configured to convert the first linearly polarized light (e.g. 704) into a first circularly polarized light (e.g. circularly polarized light 710 with polarization state 711), and a second beam splitter mirror element (e.g. partial reflector 7400) configured to reflect, toward the quarter-wave plate element, a first portion of the first circularly polarized light (inter alia paragraph [0044] “portion of circularly polarized light 710 is reflected from the partial reflector 7400 back through the second phase retarder 7600” e.g. see figure 14A), wherein: the quarter-wave plate converts the reflected first portion of the first circularly polarized light into a second linearly polarized light (inherent given the function of ¼ waveplates), the first beam splitter mirror reflects, toward the quarter-wave plate element, the second linearly polarized light as a third linearly polarized light, the quarter-wave plate element converts the third linearly polarized light into a second circularly polarized light (inter alia paragraph [0044] “It is then reflected from the second polarizer 7500 and is transmitted through the substrate 7100 and inter alia paragraph [0044] “portion of the circularly polarized light 710 is transmitted through the partial reflector 7400” e.g. see figure 14A).
Yun does not disclose the light incident on the first beam splitter mirror is from a display, and that a planar surface of the display is directly contacting the concave first beam splitter mirror.
Yamanaka teaches similar display devices (e.g. figures 5-6) including a display (e.g. LCD panel 31) and a half mirror coating on a curved surface (e.g. 33), and further teaches that for any of the devices taught may have any pair of optical components bonded together (column 8 lines 44-47) for the purpose of reducing resulting from unwanted reflection (column 8 lines 48-49).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the non-polarized light in the display device as disclosed by Yun to be from the planar surface of a display in direct contact with the next downstream optical element as taught by Yamanaka for the purpose of reducing resulting from unwanted reflection.
Regarding claim 2 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the second beam splitter mirror element (e.g. 7400) is a half-silvered mirror (inter alia paragraph [0026] “partial reflectors may be constructed by coating a thin layer of a metal (e.g., silver or aluminum) on a transparent substrate … The partial reflector may be a half mirror, for example”), the display device further comprising: a circular polarizer element (e.g. the combination of first phase retarder 7300 & first polarizer 7200 are interpreted as a circular polarizer, as set forth above) configured to extinguish a second portion of the first circularly polarized light that is transmitted by the second beam splitter mirror element and to transmit the portion of the second circularly polarized light transmitted by the second beam splitter mirror (inter alia paragraph [0044] e.g. see figure 14A).
inter alia paragraph [0023] discuss the polarizers, i.e. 7500 & 7200, operate over a range of desired wavelengths, with an examples including visible range of 400-700nm; and paragraph [0025] discusses that the retarders, i.e. 7600 & 7300, operate in the desired plurality of wavelengths).
Regarding claim 4 the combination of Yun and Yamanaka disclose the display device of claim 3, as set forth above.  Yun further discloses wherein the quarter-wave plate element (e.g. 7600) and the circular polarizer element (e.g. combination of 7300 & 7200) are achromatic (as set forth above).  
Yun does not disclose or teach the quarter-wave plate and the circular polarizer element are further anti-reflection coated.  
Yamanaka further teaches the quarter-wave plate (e.g. 34) has anti-reflection coats at both surfaces (e.g. column 22 lines 37-45) for the purpose of reducing the amount of noise light due to unnecessary reflection (column 8 lines 31-44).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and Yamanaka to have the quarter-wave plate and the circular polarizer element to be anti-reflection coated as further taught by Yamanaka for the purpose of reducing the amount of noise light due to unnecessary reflection.
Regarding claim 16 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun does not disclose wherein the display device is one of a head-mounted display, a flight simulator, a wall-mounted display device, a vehicle-mounted display device, and a multi-person display device.  Yamanaka further teaches the display device is a head-mounted display (title e.g. figure 2) for the purpose of using a small and light system on the user’s head to provide video information with an enhanced impression of reality and presence (column 1 lines 6-15).

Regarding claim 24 Yun discloses a device (e.g. figures 14A-B) comprising:  non-polarized light (e.g. unpolarized light ray 702); a concave linearly polarization-selective beam splitter mirror (e.g. second polarizer 7500); a quarter-wave plate element (e.g. second phase retarder 7600); and at least one beam splitter mirror element and a circularly polarization-selective mirror element (e.g. partial reflector 7400).
Yun does not disclose the non-polarized light is from a display, and that a planar surface of the display is directly contacting the concave linear polarization-selective beam splitter mirror.
Yamanaka teaches similar display devices (e.g. figures 5-6) including a display (e.g. LCD panel 31) and a half mirror coating on a curved surface (e.g. 33), and further teaches that for any of the devices taught may have any pair of optical components bonded together (column 8 lines 44-47) for the purpose of reducing resulting from unwanted reflection (column 8 lines 48-49).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the non-polarized light in the display device as disclosed by Yun to be from the planar surface of a display in direct contact with the next downstream optical element as taught by Yamanaka for the purpose of reducing resulting from unwanted reflection.
Regarding claim 25 the combination of Yun and Yamanaka disclose the display device of claim 24 including non-polarized light being from a display, as set forth above.  Yun further discloses wherein the concave linearly polarization-selective beam splitter mirror (e.g. 7500) is disposed on a first side (e.g. left .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of Yamanaka US Patent 5,966,242, of record, and in further view of Steinle US Patent 6,080,980, of record.
Regarding claim 5 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun and Yamanaka do not disclose or teach wherein: the second beam splitter mirror element is circularly polarization-selective; the reflected first portion of the first circularly polarized light includes substantially all of the first circularly polarized light; and the transmitted portion of the second circularly polarized light includes substantially all of the second circularly polarized light.
Steinle teaches optics for a folded path (see figure 2) including input light (e.g. 206), a first beam splitter mirror element (e.g. 200) that is linearly polarization-selective (see figure 2 “transmit P reflect S”) and configured to transmit a portion of the light (see figure 2 “transmit P”) as a first linearly polarized light (e.g. 208), a quarter-wave plate element (e.g. 202) configured to convert the first linearly polarized light into a first circularly polarized light (e.g. 210), and a second beam splitter mirror element (e.g. 204) configured to reflect, toward the quarter-wave plate element, a first portion of the first circularly polarized light (see figure 2 “reflect LHC”), wherein: the quarter-wave plate converts the reflected first portion of the first circularly polarized light into a second linearly polarized light (e.g. unmarked middle beam), the first beam splitter mirror element reflects (see figure 2 “reflect S”), toward the quarter-wave plate element (see figure 2), the second linearly polarized light with a 180 degree .

Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of Yamanaka US Patent 5,966,242, of record, and in further view of Endo et al. US Patent Application Publication 2002/0024743, of record.
Regarding claim 6 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun and Yamanaka do not disclose or teach wherein the second beam splitter mirror element is a chiral mirror.

Regarding claim 27 the combination of Yun and Yamanaka discloses the display device of claim 24, as set forth above.  Yun and Yamanaka do not disclose or teach further comprising, one or more lens elements configured to collimate light.
Endo teaches an a display (abstract) with a folded optical path (e.g. figures 2 & 4A-B) including curved reflective polarizer (e.g. 7), a quarter-wave plate (e.g. 1/4 waveplate 22) and a reflective polarization plate (e.g. 21); and further includes one or more lens elements (e.g. lens 2) configured to collimate light (see figure 2) for the purpose of directing light to the user’s eye with a system that is thinner than a conventional system (paragraph [0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Yamanaka to have one or more lens elements configured to collimate light as taught by Endo for the purpose of directing light to the user’s eye with a system that is thinner than a conventional system.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of Yamanaka US Patent 5,966,242, of record, and in further view of La Russa US Patent 3,443,858, of record.
Regarding claim 7 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the first beam splitter mirror (e.g. 7500) is concave (as set forth above).
Yun and Yamanaka do not disclose or teach the third linearly polarized light reflected by the first beam splitter mirror is collimated.
La Russa teaches a display device (title & column 1 lines 10-45 e.g. figures 1-2), comprising: a display configured to emit light (e.g. source 2 or diffusing screen 20); and an optical arrangement including: a first beam splitter mirror element (e.g. combination of first polarizer 4 & partially transparent curved mirror 6), the first beam splitter mirror element being linearly polarization-selective and configured to transmit a portion of the emitted light as a first linearly polarized light (see arrow 1), a quarter-wave plate element (e.g. quarter wavelength plate 8) configured to convert the first linearly polarized light into a first circularly polarized light (axiomatic e.g. right-circularly polarized, as indicated by the helical line 3), and a second beam splitter mirror element (e.g. figure 1 partially reflecting mirror 10 or figure 2 package 16 including 10) configured to reflect, toward the quarter-wave plate element (see figure 1), a first portion of the first circularly polarized light (e.g. left hand circularly polarized indicated by left-hand helix 9), wherein: the quarter-wave plate converts the reflected first portion of the first circularly polarized light into a second linearly polarized light (axiomatic e.g. arrow 11), the first beam splitter mirror element reflects, toward the quarter-wave plate element, the second linearly polarized light with a 180 degree rotation as a third linearly polarized light (see figure 1), the quarter-wave plate element converts the third linearly polarized light into a second circularly polarized light (e.g. left circularly polarized indicated by left-hand helix 13), and the second beam splitter mirror element .

Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of Yamanaka US Patent 5,966,242, of record, and in further view of La Russa US Patent 4,163,542, of record.
Regarding claim 12 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun and Yamanaka do not disclose or teach wherein the first beam splitter mirror element is a tilted beam splitter or a conformal membrane beam splitter.
La Russa teaches improvements (column 2 lines 25-32) to image forming apparatus (see prior art figure 1a described in column 1 lines 27-52) that includes a display screen (e.g. 120), a curved beam-splitting mirror (e.g. 100), 1/4 wave plate (e.g. 111), beam-splitting mirror (e.g. 112), second 1/4 wave plate (e.g. 113) and polarizer (e.g. 114) can be modified by tilted the elements (column 2 lines 36-49 discusses the optical element package, including beam-splitting curved mirror, being tilted at an angle, 
Regarding claim 13 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun and Yamanaka do not disclose or teach wherein the first beam splitter mirror is a concave mirror whose depth is equal to the entire optical arrangement.
La Russa further teaches optical arrangement (figure 3a combination of 320 & 325) the curved beam-splitting mirror (e.g. 320) has the birefringent beam-splitting package (e.g. 325) contained within its sag, i.e. depth, for the purpose of reducing the size of the display device.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and Yamanaka to have the first beam splitter mirror is a concave mirror whose depth is equal to the entire optical arrangement as taught by La Russa for the purpose of reducing the size of the display device.
Regarding claim 19 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun further discloses wherein the quarter-wave plate element is spaced (see figure 14A).  
Yun does not disclose or teach wherein the quarter-wave plate element is a tilted double-sided anti-reflection (AR)-coated quarter-wave plate.
Yamanaka further teaches the quarter-wave plate (e.g. 34) has anti-reflection coats at both surfaces (e.g. column 22 lines 37-45) for the purpose of reducing the amount of noise light due to unnecessary reflection (column 8 lines 31-44).  Therefore, it would be obvious to a person of ordinary 
La Russa teaches improvements (column 2 lines 25-32) to image forming apparatus (see prior art figure 1a described in column 1 lines 27-52) that includes a display screen (e.g. 120), a curved beam-splitting mirror (e.g. 100), 1/4 wave plate (e.g. 111), beam-splitting mirror (e.g. 112), second 1/4 wave plate (e.g. 113) and polarizer (e.g. 114) can be modified by tilted the elements (column 2 lines 36-49 discusses the optical element package, including beam-splitting curved mirror, being tilted at an angle, e.g. column 4 lines 36-45 & figure 3a) for the purpose of eliminating bleedthrough (column 3 lines 46-48) from the field of view of the observer (column 4 lines 36-45).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Yun and Yamanaka to have the quarter-wave plate element be tilted as taught by La Russa for the purpose of eliminating bleedthrough from the field of view of the observer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0192126, of record, in view of Yamanaka US Patent 5,966,242, of record, and in further view of Lu et al. US Patent Application Publication 2018/0284464, of record.
Regarding claim 15 the combination of Yun and Yamanaka disclose the display device of claim 1, as set forth above.  Yun and Yamanaka do not disclose or teach it is further comprising, at least one of a varifocal lens, an acoustically coupled varifocal lens, and a varifocal Fresnel mirror.
Lu teaches a display device with folded optics (title e.g. figure 10) and further teaches include a liquid crystal lens element (e.g. LC lens element 1006) for the purpose of adjusting the optical power of incident light and a neutral state that does not affect optical power of incident light (paragraph [0004]).  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         November 23, 2021